VICKERY, J.:
Epitomized Opinion
G. W. Andrew died intestate leaving Maude Andrew his widow. L. Westropp was arpointed adminis-tratrix. She had an appraisal made and the appraisers set off $3,500 as the year’s support for the widow. Two sons applied to the Probate Court fro a reduction of the year’s allowance. The court on April 5, 1922, made an order vacating the allowance as fixed by the appraisers, but in the entry failed to fill in the amount of the allowance. In October, 1922, a suit was instituted to correct the journal and on October 18, the Probate Court made an order as. of April 5, 1922, correcting the former arder am® barring her from any allowance on thel ground of * contract between deceased and his wife in lieu of allowance. The order was appealed to Common Pleas Court and this court, finding that the contract was never signed by Mrs. Andrew, allowed her $3,500 for a year’s support.
Error was prosecuted on the ground that the order of October 18, being a nunc pro tunc order, should date as of April 5 and the case was therefore not appealed in ' time to Common Pleas- Court. The Court of Appeals in affirming the judgment of Common Pleas held: ,;
1. The order of April 5 was not a final order, the order of October 18 was a filial order from which appeal could be had. The Probate Court has no> power to make a nunc pro tunc entry unless in furtherance of justice. 71 O. S. 50. Therefore the order of October 18 was not a nunc -pro ‘tune order, but being a final-order the time for appeal begins tó run from that date.